On Motion of Mr. Rutledge Sollicitor for the Defendants in this Cause suggesting that there are material Witnesses for them resident at a great Distance- from Charles town but in this Province, and who by Reason thereof, and of Age and Infirmity, cannot come to be examined before me and by Consent of the Sollicitor for the Complainant It is Ordered that a Commission do issue on Behalf the said Defendants directed to Alexander Shaw, James McLean, and James Clatworthy, impowering them or any two of them to take the Examinations and Depositions of all such Witnesses, as shall be produced to them on Behalf of the Defendants and to return the said Examinations unto the said Court without Delay, also to administer the Commissioners Oath in the usual Manner.
Wm Burrows, Master in Chancery
John Troup, Register in Chancery